Judgment insofar as it imposes sentence unanimously reversed and defendant remanded to Niagara County Court for resentencing, and otherwise, judgment affirmed. Memorandum: The record discloses that the court failed to set forth its reasons for imposing a minimum sentence as mandated by section 70.00 (subd 3, par [b]) of the Penal Law. Accordingly, defendant should be resentenced. (Appeal from judgment of Niagara County Court—robbery, third degree.) Present—Dillon, P. J., Cardamone, Callahan, Doerr and Moule, JJ.